 In the Matter Of UNITEDMOTORSSERvICE, INC. (ATLANTAWAREHOUSE)andUNITEDAUTOMOBILE WORKERS OF AMERICA', AFFILIATED WITH THEC. 1. 0.Case No. R-3191.-Decided October 31, 1941Investigation and Certification of Representatives:stipulationfor certificationof representatives upon consent election.Mr.. Alexander E. Wilson, Jr.,for the Board.Mr. George L. Shad burn, Jr..for the Company.Mr. C. H. Gillman,of Atlanta, Ga., for the Union.Mr. George A. Koploic.,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVES.STATEMENT OF THE CASEOn or about October 1, 1941, United Automobile Workers of Amer-ica, a.filia.ted with the C. I. 0.,1 herein called the Union, filed with theRegionalDirector for the Tenth Region (Atlanta, Georgia) anamended jetition alleging that a question affecting commerce hadarisen concerning the representation of employees of United MotorsService, Inc. (AtlantaWarehouse), herein called the Company, awholly owned subsidiary of General Motors Corporation, and re-questing an investigation and certification of representatives, pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.The Company engages in the storage andsale of automobile parts and accessories and maintains a service de-partment for repairing electric motors and for repairing and re-building fuel pumps and auto generators at its warehouse in Atlanta,Georgia.On October 2, 1941, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Act,and Article III, Section 3, of National, Labor Relations Board Rulesand Regulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to pl:ovide for an'The Union and the Company were designated in certain of the formal papers by appella-tions differingslightly from those set forth herein.36 N. L. R. B., No. 126.604 UNITED MOTORS SERVICE, INC.605appropriate hearing upon due notice.On October 2, 1941, the Com-pany, the Union, and the Regional Attorney for the Board enteredinto a "STIPULATION FOR CERTIFICATION OF REPRE-SENTATIVES UPON CONSENT ELECTION."Pursuant to the stipulation, an election by secret ballot was con-ducted on October 6, 1941, under the direction and supervision of theRegional Director, among the warehouse parts department employees.of the Company, including receiving clerks, receiving department help-ers, order fillers, packer-checkers, shipping clerks, salvage and war-ranty men, counter men, stock clerks, and janitors, but excluding allsupervisory employees, manager, assistant manager, operating man-ager,warehouse parts manager, assistant parts manager, salesmen,apprentices, employees receiving special training, clerical employees,general office employees and office employees in the stockroom, and allemployees in the service department, to determine whether or not saidemployees desired to be represented by the Union for the purposes ofcollective bargaining.On October 10, 1941, the Regional Directorissued and duly served upon the parties an Election Report on theballot.No objections to the conduct of the ballot or the Election Reporthave been filed by any of the parties.In his Election Report, the Regional Director reported as followsconcerning the balloting and its results :Total number eligible----------------------------------------- 13Total ballots cast-------------------------------------------- 13Total number of ballots cast for UNITED AUTOMOBILEWORKERS'OF AMERICA, affiliated with the C. I. 0--------- 11Total number of ballots cast against UNITED AUTOMOBILEWORKERS OF AMERICA,affiliatedwith the C. I. 0--------2Totalnumber of challenged ballots---------------------------0Total number of void ballots----------------------------------0Total number of blank ballots--------------------------------0Upon the basis of the stipulation, the Election Report, and the entirerecord in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of United Motors Service, Inc. (Atlanta Ware-house)Atlanta, Georgia, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the Act.2.The warehouse parts department employees of the Company,including receiving clerks, receiving department helpers, order fillers,packer-checkers, shipping clerks, salvage and warranty men, countermen, stock clerks, and janitors, but excluding all supervisory employ-ees,manager, assistant manager, operating manager, warehouse parts 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDmanager, assistant parts manager, salesmen, apprentices, employeesreceiving special training, clerical employees, general office employeesand office employees in the stockroom, and all employees in the service'tive bargaining, within the meaning of section 9 (b) of the NationalLabor Relations Act.3.United Automobile,Workers of America,. affiliated with 1 heC. I. 0., has been designated and selected by a majority of the em-ployees in the above unit as their representative for the purpose-s ofcollective bargaining, and is the exclusive representative of all em-ployees in said unit, within the meaning of Section 9 (a) of the Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,IT IS HEREBY CERTIFIED that United Automobile Workers of America,affiliated with the C. I. 0., has been designated and selected by amajority of the warehouse parts department employees of UnitedMotors Service, Inc. (Atlanta Warehouse) Atlanta, Georgia, includ-ing receiving clerks, receiving department helpers, order fillers, packer-checkers, shipping clerks, salvage and warranty men, counter men,stock clerks, and janitors, but excluding all supervisory employees,manager, assistant manager, operating manager, warehouse partsmanager, assistant parts manager, salesmen, apprentices, employees re-ceiving special training, clerical employees, general office employeesand office employees in the stockroom, and all employees in the servicedepartment, as their representative.-for the purposes of collective bar-gaining, and that, pursuant to Section 9 (a) of the Act, United Auto-.mobile Workers of America, affiliated with the C. I. 0., is the exclusiverepresentative of all such employees for the purpose of collective bar-gaining in respect to rates of pay, wages, hours, of employment, andother conditions of employment.